Title: From John Adams to the President of Congress, No. 90, 7 July 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 7 July 1780. Dupl, both text and signature in John Thaxter’s hand (PCC, No. 84, II, f. 173–176). LbC with postscript in Thaxter’s hand (Adams Papers); notation by Thaxter: “Nos. 89 & 90 delivered to Mr. Gridley going to Amsterdam. July 8th. 1780.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:837–838.
     This letter, received by Congress on 19 Feb. 1781, consists largely of an English translation of the French text of the bill that David Hartley sought unsuccessfully to introduce in the House of Commons on 27 June (see Thomas Digges to JA, 29 June, and note 3, above; David Hartley to JA, 17 July, below; the Descriptive List of Illustrations, vol. 10). John Adams made his translation from the Courier de l’Europe of 30 June because he could not obtain his usual London newspapers. Adams also included the Courier’s account of the parliamentary proceedings relating to the bill and its criticism of Hartley for seeking to empower George III to make peace, a power he already had by virtue of being King. Only Parliament’s refusal of funds to carry on the war could force him to seek peace. Adams noted that there could be no hope for peace until efforts to seek a reconciliation short of independence were abandoned. He predicted that events in America and the West Indies would soon dampen the elation caused by the capture of Charleston. Finally, Adams noted Sir George Saville’s unsuccessful motion to condemn the war in America, made immediately after the defeat of Hartley’s motion.
    